Per Curiam,
This action was brought for the recovery of damages sustained by the plaintiff in being thrown from a truck while driving over one of the streets of the defendant borough. The testimony warranted a finding by the jury that a ditch in the street was the proximate cause of the accident, and the question of the defendant’s negligence was, therefore, for the jury. That the contributory negligence of the plaintiff was also for their consideration clearly appears from the opinion of the learned judge below, specially presiding, overruling defendant’s motion for judgment non obstante veredicto.
Judgment affirmed.